Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SUPPLEMENT DATED MARCH 16, 2009 TO THE PROSPECTUS FOR PRINCIPAL FUNDS, INC. DATED MARCH 1, 2009 At a meeting of the Board of Directors of Principal Funds, Inc. (PFI) held on December 8, 2008, the Board approved a Plan of Acquisition (the Plan) which provides for the reorganization of the LargeCap Value Fund II (the Acquired Fund) into the LargeCap Value Fund I (the Acquiring Fund). Each of these Funds is a separate series or fund of PFI. Under the Plan: (i) the Acquiring Fund will acquire all the assets, subject to all the liabilities, of the Acquired Fund in exchange for shares of the Acquiring Fund; (ii) the Acquiring Fund shares will be distributed to the shareholders of the Acquired Fund; and (iii) the Acquired Fund will liquidate and terminate (the Reorganization). As a result of the Reorganization, each shareholder of the Acquired Fund will become a shareholder of the Acquiring Fund. The total value of all shares of the Acquiring Fund issued in the Reorganization will equal the total value of the net assets of the Acquired Fund. The number of full and fractional shares of the Acquiring Fund received by a shareholder of the Acquired Fund will be equal in value to the value of that shareholders shares of the Acquired Fund as of the close of regularly scheduled trading on the New York Stock Exchange (NYSE) on the closing date of the Reorganization. Holders of Class R-1, R-2, R-3, R-4, R-5 and Institutional Class shares of the Acquired Fund will receive Class R-1, R-2, R-3, R-4, R-5 and Institutional Class shares of the Acquiring Fund. The Reorganization is expected to occur as of the close of regularly scheduled trading on the NYSE on May 1, 2009. Acquired Fund shareholders who do not wish to become a shareholder of the Acquiring Fund may: (1) redeem shares of the Acquired Fund or (2) exchange shares of the Acquired Fund for shares of another PFI fund prior to the closing date of the Reorganization. The Board of Directors of PFI believes that the Reorganization will serve the best interests of shareholders of both the Acquired and Acquiring Funds. The Funds have the same investment objectives in that both Funds seek to provide long-term growth of capital. The Funds also have substantially the same principal policies and risks in that both invest in large cap value securities. The Acquiring Fund also has a lower advisory fee rate and overall lower expense ratios than the Acquired Fund. The Acquired Fund also has better performance. Moreover, the Reorganization may be expected to afford shareholders of the Acquired Fund, on an ongoing basis greater, prospects for growth and efficient management. Combining the Funds will not result in any dilution of the interests of existing shareholders of the Funds. The Acquired Fund will pay all expenses and out-of-pocket fees incurred in connection with the Reorganization including printing, mailing, and legal fees. The Acquired Fund will also pay any trading costs associated with disposing of any portfolio securities of the Acquired Fund that would not be compatible with the investment objectives and strategies of the Acquiring Fund and reinvesting the proceeds in securities that would be compatible. In the opinion of legal counsel, the Reorganization will qualify as a tax-free reorganization and, for federal income tax purposes, no gain or loss will be recognized as a result of the Reorganization by the Acquired or Acquiring Fund shareholders. The Reorganization does not require approval of shareholders of the Acquired Fund. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY Comparison of Acquired and Acquiring Funds The following comparison of the Funds is a summary only. To better understand the differences between the investment policies, strategies and risks of the Funds, please refer to the prospectus and Statement of Additional Information for the Funds, which are available, free of charge, by calling us at 1-800-222-5852. LargeCap Value Fund II LargeCap Value Fund I (Acquired Fund) (Acquiring Fund) Approximate Net Assets as of October 31, 2008: $118,728,000 $894,964,000 Sub-Advisors and Portfolio Managers: American Century Investment Management, Inc. UBS Global Asset Management (Americas) Inc. (American Century) (UBS Global AM) Brendan Healy, CFA . Mr. Healy, Vice President and Thomas M. Cole, CFA. Mr. Cole is Head of North Portfolio Manager, has been a member of the team American Equities, Research Director for North that manages Large Cap Value since he joined American Equities, and a Managing Director at UBS American Century in April 2000 and has been a Global Asset Management. Mr. Cole has been an Portfolio Manager since February 2004. He has a investment professional with UBS Global Asset Bachelors degree in Mechanical Engineering from Management since 1985. He earned his MBA from the University of Arizona and an MBA from the the University of Wisconsin. Mr. Cole has earned the University of Texas-Austin. He has earned the right right to use the Chartered Financial Analyst to use the Chartered Financial Analyst designation. designation. Charles A. Ritter, CFA. Mr. Ritter, Vice President Thomas J. Digenan, CFA, CPA. Mr. Digenan has and Senior Portfolio Manager, has been a member been a North American Equity Strategist at UBS of the team that manages Large Cap Value since Global Asset Management since 2001, and is a July 1999. He joined American Century in December Managing Director of UBS Global Asset 1998. He has a Bachelors degree in Mathematics Management. Mr. Digenan was President of The and a Masters degree in Economics from Carnegie UBS Funds from 1993 to 2001. He earned his MST Mellon University as well as an MBA from the from DePaul University. Mr. Digenan has earned the University of Chicago. He has earned the right to right to use the Chartered Financial Analyst use the Chartered Financial Analyst designation. designation. Scott C. Hazen, CFA. Mr. Hazen has been a North American Equity Strategist at UBS Global Asset Management since 2004, and is an Executive Director of UBS Global Asset Management. He earned his MBA from University of Chicago. Mr. Hazen has earned the right to use the Chartered Financial Analyst designation. John C. Leonard, CFA. Mr. Leonard is Global Head of Equities and a Member of the UBS Group Managing Board. He has been an investment professional with UBS Global Asset Management since 1991. He earned his MBA from University of Chicago. Mr. Leonard has earned the right to use the Chartered Financial Analyst designation. Investment Objective: Both Funds seek long-term growth of capital. Principal Investment Strategies: The Fund invests primarily in common stocks and The Fund invests primarily in common stocks and other equity securities of large capitalization other equity securities of large capitalization companies. Under normal circumstances, the Fund companies. Under normal circumstances, the Fund invests at least 80% of its net assets (plus any invests at least 80% of its net assets (plus any borrowings for investment purposes) in securities of borrowings for investment purposes) in securities of companies with market capitalizations similar to companies with large market capitalizations (those companies in the Russell 1000® Index (as of the with market capitalizations similar to companies in most recent calendar year end, this range was the Russell 1000 Value Index (as of the most between approximately $0.02 billion and $421.8 recent calendar year end, this range was between billion) at the time of purchase. Market approximately $0.02 billion and $421.8 billion)) at capitalization is defined as total current market the time of purchase. Market capitalization is value of a companys outstanding common stock. defined as total current market value of a The Fund will invest in some mid cap stocks. The companys outstanding common stock. The Fund Fund may invest up to 25% of its assets in will invest in some mid cap stocks. The Fund may securities of foreign companies. invest up to 25% of its assets in securities of foreign companies. The Sub-Advisor, American Century, uses a value investment strategy that looks for companies that In selecting securities, UBS Global AM focuses on, are temporarily out of favor in the market. American among other things, identifying discrepancies Century attempts to purchase the stocks of these between a securitys fundamental value and its undervalued companies and hold each stock until it market price. In this context, the fundamental value has returned to favor in the market and their price of a given security is the assessment of UBS 2 has increased to, or is higher than, a level Global AM of what a security is worth. UBS Global American Century believes more accurately reflects AM seeks to select securities with fundamental the fair value of the company. American Century values that it estimates to be greater than its may sell stocks from the Funds portfolio if it market value at any given time. For each stock believes a stock no longer meets its valuation under analysis, UBS Global AM bases its estimates criteria. American Century does not attempt to time of fundamental value upon economic, industry and the market. company analysis, as well as upon a companys management team, competitive advantage and Companies may be undervalued due to market core competencies. UBS Global AM then compares declines, poor economic conditions, actual or its assessment of a securitys value against the anticipated bad news regarding the issuer or its prevailing market prices with the aim of industry, or because they have been overlooked by constructing a portfolio of stocks with attractive the market. To identify these companies, American relative price/value characteristics. UBS Global AM Century looks for companies with earnings or cash derives investment value and organizes collective flows and/or assets that may not be reflected investment insights with an emphasis on primary accurately in the companies stock prices. research and company visits. American Century also may consider whether the companies securities have a favorable income- Beginning on or about July 1, 2009, PMC will invest paying history and whether income payments are between 10% and 40% of the Fund's assets in expected to continue or increase. Futures common stocks in an attempt to match or exceed contracts, a type of derivative security, can help the the performance of the Fund's benchmark index for Funds cash assets remain liquid while performing performance. The Fund's benchmark index for more like stocks. American Century has a policy performance is identified in the average annual governing futures contracts and similar derivative total returns table. PMC's strategy is an active securities to help manage the risk of these types of quantitative approach to asset management which investments. PMC refers to as "structured equity." PMC's structured equity strategy applies a risk-controlled When American Century believes it is prudent, the investment process that slightly over/underweights Fund may invest a portion of its assets in debt individual stocks relative to their weight in the securities of companies, debt obligations of Fund's benchmark index for performance. Through governments and their agencies, options, and other the structured equity strategy, PMC expects the similar securities. Fund to achieve returns in excess of those of the Fund's benchmark index for performance with lower risk and improved predictability of returns for the entire Fund compared to the Fund's benchmark index for performance. Hedging and Other Strategies: Each of the Funds may invest in inverse floating rate obligations, may engage in hedging transactions through the use of financial futures and options thereon and may also purchase and sell securities on a when-issued or forward commitment basis, invest in mortgage-backed securities, enter into repurchase agreements, invest in stand-by commitments, engage in swap agreements, and lend portfolio securities. Each of the Funds may invest in floating rate and variable rate obligations, including participation interests therein. Temporary Defensive Investing: For temporary defensive purposes in times of unusual or adverse market, economic, or political conditions, each Fund may invest up to 100% of its assets in cash and cash equivalents. In taking such defensive measures, either Fund may fail to achieve its investment objective. Fundamental Investment Restrictions: Each of the Funds is subject to the same fundamental investment restrictions which may not be changed without the approval of the shareholders of the Fund. These fundamental restrictions deal with such matters as the issuance of senior securities, purchasing or selling real estate or commodities, borrowing money, making loans, underwriting securities of other issuers, diversification or concentration of investments, and short sales of securities. The fundamental investment restrictions of the Funds are described in the Statement of Additional Information. Comparison of Investment Objectives, Risks and Strategies The Funds have the same investment objectives in that both Funds seek to provide long-term growth of capital. The Funds have substantially the same principal policies and risks in that both invest in largecap value securities. The Acquired differs in investment strategy and risk in that it invests in derivatives and U.S Government or U.S Government sponsored securities. Further, the Acquiring Fund is has exposure to underlying fund risk. In addition, as described above and beginning in July 2009, PMC is expected to begin to invest approximately 10% to 40% of the Acquiring Funds assets pursuant to its structured equity strategy. 3 Comparison of Fees and Expenses of the Funds The Acquired Fund will pay all expenses and out-of-pocket fees incurred in connection with the Reorganization including printing, mailing, and legal fees. Further, the Acquired Fund will also pay any trading costs associated with disposing of any portfolio securities of the Acquired Fund that would not be compatible with the investment objectives and strategies of the Acquiring Fund and reinvesting the proceeds in securities that would be compatible. The following tables and examples compare fees and expenses of the Acquired Fund, the Acquiring Fund, and projected ("pro forma") estimated fees and expenses of the Acquiring Fund, assuming that the Reorganization had taken place at the commencement of the fiscal year ended October 31, 2008. The tables and examples below are designed to assist shareholders in understanding the fees and expenses you may pay as an investor and the pro forma estimated fees and expenses of the Acquiring Fund that you may pay, assuming that the Reorganization had taken place at the commencement of the fiscal year ended October 31, 2008. Fees and expenses shown were determined based on each Funds net assets as of the fiscal year ended October 31, 2008. Total Share Management 12b-1 Other Operating Class Fees Fees Expenses Expenses LargeCap Value Fund II (Acquired Fund) R-1 0.85% 0.35% 0.55% 1.75% R-2 0.85% 0.30% 0.47% 1.62% R-3 0.85% 0.25% 0.34% 1.44% R-4 0.85% 0.10% 0.30% 1.25% R-5 0.85% N/A 0.28% 1.13% Institutional 0.85% N/A 0.05% 0.90% LargeCap Value Fund I (Acquiring Fund) R-1 0.79% 0.35% 0.53% 1.67% R-2 0.79% 0.30% 0.45% 1.54% R-3 0.79% 0.25% 0.32% 1.36% R-4 0.79% 0.10% 0.28% 1.17% R-5 0.79% N/A 0.26% 1.05% Institutional 0.79% N/A 0.01% 0.80% LargeCap Value Fund I (Acquiring Fund) (Pro forma assuming Reorganization) R-1 0.79% 0.35% 0.53% 1.67% R-2 0.79% 0.30% 0.45% 1.54% R-3 0.79% 0.25% 0.32% 1.36% R-4 0.79% 0.10% 0.28% 1.17% R-5 0.79% N/A 0.26% 1.05% Institutional 0.79% N/A 0.01% 0.80% (1) Expense information has been restated to reflect current fees. Certain other operating expenses of the Fund have been increased effective March 1, 2009. (2) The costs associated with the Reorganization are not reflected in the Annual Fund Operating Expense table. (3) PMC has voluntarily agreed to limit expenses of LargeCap Value Fund II attributable to Institutional class shares and, if necessary, pay expenses payable by the Fund, excluding interest expense. The expense limit will maintain a total level of operating expenses (expressed as a percent of average net assets on an annualized basis) not to exceed 0.90%. Th e expens e limit may be terminated at anytime. (4) Effective July 1, 2009 PMC will contractually limit the Funds Management Fees through the period ending February 28, 2011. The expense limit will reduce the Funds Management Fees by 0.014% (expressed as a percent of average net assets on an annualized basis). 4 Examples: The following examples are intended to help you compare the costs of investing in shares of the Acquired and Acquiring Funds. The examples assume that fund expenses continue at the rates shown in the table above, that you invest $10,000 in the particular fund for the time periods indicated, regardless of whether you redeem or continue to hold the shares at the end of the period, and that all dividends and distributions are reinvested. The examples also assume that your investment has a 5% return each year. The examples should not be considered a representation of future expense of the Acquired or Acquiring Fund. Actual expense may be greater or less than those shown. Share Number of Years You Own Your Shares Class 1 Year 3 Years 5 Years 10 Years LargeCap Value Fund II (Acquired Fund) R-1 $178 $551 $949 $2,062 R-2 165 511 881 1,922 R-3 147 456 787 1,724 R-4 127 397 686 1,511 R-5 115 359 622 1,375 Institutional 92 287 498 1,108 LargeCap Value Fund I (Acquiring Fund) R-1 $170 $526 $907 $1,976 R-2 157 486 839 1,834 R-3 138 431 745 1,635 R-4 119 372 644 1,420 R-5 107 334 579 1,283 Institutional 82 255 444 990 LargeCap Value Fund I (Acquiring Fund) (Pro forma assuming Reorganization) R-1 $170 $526 $907 $1,976 R-2 157 486 839 1,834 R-3 138 431 745 1,635 R-4 119 372 644 1,420 R-5 107 334 579 1,283 Institutional 82 255 444 990 Comparison of Fund Performance The bar charts below show how each Fund's total return has varied year-by-year, while the tables below show each Fund's performance over time (along with the returns of a broad-based market index and an index of funds with similar investment objectives for reference). An Fund's past performance is not necessarily an indication of how the Fund will perform in the future. Year-by-Year Total Returns (%) as of 12/31 Each Year LargeCap Value Fund II (Institutional Shares) (Acquired Fund) Highest return for a quarter during the period of the bar chart above: Q4 '06 7.47% Lowest return for a quarter during the period of the bar chart above: Q4 '08 -20.93% 5 Year-by-Year Total Returns (%) as of 12/31 Each Year LargeCap Value Fund I (Institutional Shares) (Acquiring Fund) Highest return for a quarter during the period of the bar chart above: Q4 '06 7.63% Lowest return for a quarter during the period of the bar chart above: Q4 '08 -24.98% Average Annual Total Returns (%) for periods ended December 31, 2008 Past Life 1 Year of Fund LargeCap Value Fund II Institutional Class -37.21 -6.19 (after taxes on distributions) -37.55 -6.82 (after taxes on distributions an sale of shares -23.76 -4.96 R-1 Class -37.79 -7.04 R-2 Class -37.69 -6.91 R-3 Class -37.65 -6.74 R-4 Class -37.41 -6.52 R-5 Class -37.41 -6.42 Russell 1000 Value Index -36.85 -4.69 Morningstar Large Value Category Average -37.09 -5.64 Past Life 1 Year of Fund LargeCap Value Fund I Institutional Class -39.25 -2.43 (after taxes on distributions) -39.47 -2.83 (after taxes on distributions an sale of shares -25.23 -1.93 R-1 Class -39.82 -3.28 R-2 Class -39.75 -3.18 R-3 Class -39.63 -2.99 R-4 Class -39.50 -2.80 R-5 Class -39.43 -2.68 Russell 1000 Value Index -36.85 -1.19 Morningstar Large Value Category Average -37.09 -2.61 Lifetime results are measured from the date the Fund was first sold (December 29, 2004). After-tax returns are shown for Institutional shares only and would be different for Class R-1, R-2, R-3, R-4 and R-5 shares. After-tax returns are calculated using the historical highest individual federal marginal income-tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investor's tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax- deferred arrangements such as 401(k) plans or individual retirement accounts. Index performance does not reflect deductions for fees, expenses, or taxes. Lifetime results are measured from the date the Fund was first sold (June 1, 2004). The R-1 Class shares were first sold on November 1, 2004. The other classes were first sold on June 1, 2004. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Fund's Institutional Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the Institutional Class shares. 6 Board Consideration of the Reorganization The Board, including the Independent Directors, considered the Reorganization pursuant to the Plan at its meeting on December 8, 2008. The Board considered information presented by PMC, and the Independent Directors were assisted by independent legal counsel. The Board requested and evaluated such information as it deemed necessary to consider the Reorganization. At the meeting, the Board unanimously approved the Reorganization after concluding that participation in the Reorganization is in the best interests of the Acquired Fund and the Acquiring Fund and that the interests of existing shareholders of the Funds will not be diluted as a result of the Reorganization. In determining whether to approve the Reorganization, the Board made inquiry into a number of matters and considered, among others, the following factors, in no order of priority: (1) the same investment objectives and substantially the same principal investment strategies shared by the Funds; (2) the absence of any differences in the Funds fundamental investment restrictions; (3) estimated trading costs associated with disposing of any portfolio securities of the Acquired Fund and reinvesting the proceeds in connection with the Reorganization; (4) expense ratios and available information regarding the fees and expenses of the Funds; (5) comparative investment performance of and other information pertaining to the Funds; (6) the prospects for growth of and for achieving economies of scale by the Acquired Fund in combination with the Acquiring Fund; (7) the absence of any material differences in the rights of shareholders of the Funds; (8) the financial strength, investment experience and resources of UBS Global AM which currently serves as sub-advisor to the Acquiring Fund; (9) any direct or indirect benefits expected to be derived by PMC and its affiliates from the Reorganization; (10) the direct or indirect federal income tax consequences of the Reorganization, including the expected tax-free nature of the Reorganization and the impact of any federal income tax loss carry forwards and the estimated capital gain or loss expected to be incurred in connection with disposing of any portfolio securities that would not be compatible with the investment objectives and strategies of the Acquiring Fund; (11) the fact that the Reorganization will not result in any dilution of Acquired or Acquiring Fund shareholder values; (12) the terms and conditions of the Plan; and (13) possible alternatives to the Reorganization. The Boards decision to recommend approval of the Reorganization was based on a number of factors, including the following: (1) it should be reasonable for shareholders of the Acquired Fund to have similar investment expectations after the Reorganization because the Funds have the same investment objectives and substantially the same principal investment strategies and risks; (2) the Acquiring Fund has lower advisory fees and lower overall expense ratios than the Acquired Fund. (3) the Reorganization may be expected to afford shareholders of the Acquired Fund on an ongoing basis greater prospects for growth and efficient management. 7
